Citation Nr: 1525896	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-03 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to an initial compensable evaluation for hypertension.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1967 to January 1969 and from August 2004 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Appeals Management Center (AMC).  In that decision, the AMC granted service connection for hypertension and assigned a noncompensable evaluation effective from July 20, 2010.

The Veteran's Virtual VA claims file contains VA treatment records dated through November 2013; however, the RO considered these records in a December 2013 statement of the case.  The Veterans Benefits Management System (VBMS) includes an informal hearing presentation by the Veteran's representative.  The remainder of the documents in the electronic files are either duplicative of those in the claims file or irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran has required continuous medication for control.

2.  The Veteran's diastolic pressure is not predominantly 110 or more, and his systolic pressure is not predominantly 200 or more.


CONCLUSION OF LAW

The criteria for initial 10 percent evaluation, but no higher, have been met for hypertension.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for hypertension.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  The RO's November 2005 notice letter informed the Veteran of the evidence necessary to substantiate the claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied as to the issue of entitlement to a higher initial evaluation for his hypertension.  

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the claim being decided herein.  For his part, the Veteran submitted personal statements and arguments from his representative.  For example, he specifically argued for a compensable evaluation based on prescription treatment for hypertension in his January 2014 substantive appeal.  

The Veteran was also afforded VA examinations in February 2006 and March 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  The March 2011 VA examination particularly was predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported history, the service treatment records, and VA treatment records.  The examiners performed an examination and fully addressed the schedular criteria relevant to rating the disability in this case.  The Veteran has not raised an objection to either examination, and in fact, the opinion included in the March 2011 examination report supported the AMC's grant of service connection for hypertension in the February 2012 rating decision on appeal.  

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The Veteran's representative specifically argued that his hypertension required increased medication in 2007, coincident with his diabetes diagnosis, but made no such argument as to any increase in severity since the March 2011 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  


Law and Analysis

The Veteran contends that he is entitled to a compensable evaluation for his service-connected hypertension.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Fenderson, 12 Vet. App. at 126-27. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service-connected hypertension is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Veteran has contended that an increased evaluation is warranted because he takes medication for this disability.  

Under Diagnostic Code 7101, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent rating is appropriate for diastolic pressure predominantly 120 or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  Id. Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

There are three notes to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

In this case, prior to the effective date of the grant of service connection , the February 2006 VA examiner recorded the Veteran's blood pressure readings as 154/68, 160/70, and 158/70.  The examiner also noted a prescription for atenolol to treat his hypertension.  

At his March 2011 VA examination, the Veteran reported experiencing high blood pressure since 1983.  He indicated that he was treated with a "light dose" of an anti-hypertensive medication at that time.  The examiner also noted that the Veteran currently took amlodipine, hydrochlorothiazide, lisinopril, and metoprolol.  His blood pressure reading at that examination was recorded as 130/84.  

The Veteran's VA treatment records are consistent with the medical history noted by the March 2011 VA examiner.   In this regard, they document prescriptions for 5 milligrams of amlodipine, 25 milligrams of hydrochlorothiazide, 40 milligrams of lisinopril twice per day, and 100 milligrams of metoprolol twice per day dating back to October 2010.  Prior to October 2010, the Veteran's dosages and combinations of prescription medications have fluctuated, but he has been on hydrochlorothiazide since at least February 2007 and atenolol prior to that date.  Therefore, it is clear that the Veteran has been on continuous medication for control of his service-connected hypertension throughout the appeal period.  Accordingly, the Veteran is entitled to an initial 10 percent evaluation under Diagnostic Code 7101.

The Board has also considered whether the Veteran is entitled to an initial evaluation in excess of 10 percent at any point during the appeal period.  However, he has not been shown to have diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  

In February 2009, the Veteran's blood pressure was 144/89, and in July 2009, the readings were 150/95, 145/92, and 161/92.  In August 2009, his blood pressure was recorded as 146/94 and 142/93, and in October 2009, these readings were 171/100 and 174/95.  The Veteran's blood pressure reading was 143/80 in November 2009, and in April 2010, it was 129/85.  In June 2010, these readings were 138/85 and 143/89.  

Following the July 20, 2010, effective date for the grant of service connection for hypertension, the Veteran's blood pressure readings were documented as 118/74, 117/76, 120/70, and 135/80 in August 2010.  In February 2011, his blood pressure was 138/87, and in September 2011, it was 137/88.  His blood pressure was recorded as 135/87 in November 2011, 145/85 in December 2011, and in April 2012, these readings were 148/80, 153/94, 145/85, and 142/93.  In November 2012, these readings were 118/86 and 144/91.  In May 2013, the Veteran had blood pressure reading recorded as148/82, 167/91, and 166/88, and in November 2013, these readings were 139/82, 173/101, 165/101, and 170/101.   

Thus, based on the foregoing, it is evident that the Veteran's diastolic pressure has not been predominantly 110 or more or his systolic pressure predominantly 200 or more.  Indeed, his blood pressure has never been documented as being that high one even one occasion.  Therefore, the Board finds that the preponderance of the evidence is against a finding that an initial evaluation in excess of 10 percent is not warranted.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's hypertension is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which primarily consists of elevated blood pressure readings and fluctuating medications.  Such symptoms are clearly contemplated by the schedular criteria set forth in 38 C.F.R. § 4.104, Diagnostic Code 7101.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  Moreover, the Veteran and his representative have not identified or asserted that he has any additional symptoms that are not contemplated in the rating criteria.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Veteran's statements, to include his November 2005 claim, May 2006 notice of disagreement (NOD), March 2007 substantive appeal, December 2010 statement, July 2012 NOD, and January 2014 substantive appeal, have never reported that his hypertension has had any effect on his employment.  Indeed, the Veteran recounted at each of his VA examinations that he successfully completed his second period of active duty following his 1983 diagnosis for hypertension.  The medical evidence also does not show that hypertension has caused any hospitalization or impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected hypertension under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An initial 10 percent evaluation for hypertension is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


